Citation Nr: 0410766	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1943 to February 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

A May 1998 Board decision denied the appellant's claim as not well 
grounded.  In March 2000 the appellant's request for 
reconsideration was granted.  The Board remanded the appeal for 
additional development in April 2000.

The appellant appealed an April 2001 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In September 
2002 the Court granted a joint motion, vacating and remanding the 
Board's April 2001 decision.  Copies of the joint motion and the 
Court's remand have been included in the claims file.  

In June 2003 a VA medical opinion was obtained and included in the 
record.


REMAND

The record does not indicate that the appellant has received 
notification regarding the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002).

In light of the above, the appeal is REMANDED to the RO for the 
following:

1.  Review the claims file and ensure that all notification and 
development action required by the VCAA is completed in accordance 
with any applicable legal precedent.

2.  Then, the RO should readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the appellant and her 
representative should be provided a supplemental statement of the 
case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





